DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 13-19 and 21-22 are pending and examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 112 rejections have been fully considered and are persuasive. Therefore, the 112 rejections of record have been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of 35 U.S.C 112.  
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 103 rejections have been fully considered but are not persuasive. The arguments are directed towards the amended claim language and are therefore addressed in the rejections below.   

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, 
Claim Objections
Claim 21 is objected to because of the following informalities:  “steam” in line 5 should be changed to “stream”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly amended claim 1 recites the limitation “wherein the reactor pressure vessel and the connected curved heads of said other pressure vessels are in a same reactor new matter. The specification as filed does not contain the phrase “static pressure” and there is no discussion of different pressures associated with the pressure boundary in the disclosed system. Applicant’s arguments do not indicate where the newly added limitation is discussed in the specification as filed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 13-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at the highest static pressure” which is unclear and indefinite due to a lack of antecedent basis. The claim does not positively recite any pressure for the reactor pressure vessel or other pressure vessels and it is unclear what the static pressure is highest relative to. Moreover, as recited in claim 1, the reactor pressure vessel and the connected curved heads of said other pressure vessels are in the same reactor primary 
Claim 16 recites the limitation “said curved vessel heads of said other pressure vessel” which is unclear and indefinite due to a lack of antecedent basis. Claim 1 recites “curved heads of other pressure vessels” and it is unclear whether “said curved vessel heads” is referring to the “curved heads” or is introducing a new curved head. 
Any claim not specifically rejected above is also rejected as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1, 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Ingremeau US Pub 20170133113, in view of Matsuoka US 5331677. 
Regarding claim 1, Ingremeau discloses a compact pressurized water nuclear reactor (Fig. 3) comprising a reactor pressure vessel (21) connected with a plurality of curved heads (steam generators 22-25 have curved heads) of other pressure vessels (22-25) with horizontal 
Matsuoka, however, teaches a nuclear reactor having a horizontal steam generator, wherein the reactor pressure vessel (Fig. 1: 1) is connected with a curved head (13) of the steam generator (10) and wherein the reactor pressure vessel and the connected curved head of the steam generator are in a same reactor primary coolant pressure boundary (Fig. 4 and col 3 ln 15-22) at the highest static pressure (col 3 ln 16-17: although Matsuoka doesn’t use the term “static pressure, ” the coolant is at is hottest as it leaves the pressure vessel and enters the steam generator through the nozzle connection, so it will also have the highest static pressure at this point). 
It would have been obvious to one of ordinary skill in the art to modify the steam generator of Ingremeau with the steam generator in the same reactor primary coolant pressure boundary of Matsuoka for the predictable advantage of improving the cooling effect of the nuclear core by promoting the natural circulation (col 4 ln 38-40). 
Regarding claim 2, the above-described combination teaches all the elements of the parent claim. Ingremeau further discloses wherein at least one of said other pressure vessels with a curved head with said horizontal central axes is a steam generator ([0036] and [0072]), in which primary coolant enters and leaves the reactor pressure vessel ([0073]) by internal flow dividers (Fig. 4: 35/36) in a respective connection nozzle (26-29) that separates inlet and outlet 
Although Ingremeau does not explicitly disclose an internal flow divider that separates the primary coolant that enters and leaves the reactor pressure vessel without mixing, Ingremeau illustrates only one connection between the RCP and the RPV, so it stands to reason that a similar coolant flow path as is illustrated in Fig. 2 for SG/RPV connection (see [0006]) is employed for the RCP/RPV connection). Alternatively, one of ordinary skill in the art before the effective filling date of the claimed invention would be motivated to apply the connection, as shown in Fig. 2, to the reactor coolant pumps 7, 8 with the same coolant path for the predictable advantages of flow circulation and minimizing installation bulk structural issues ([0010]).
Regarding claim 21, the above-described combination teaches all the elements of the parent claim. Ingremeau as modified by Matsuoka further discloses wherein at least one of the curved heads of said other pressure vessels forms a primary side of a steam generator (see Fig. 4 of Matsuoka), in which a primary coolant enters and leaves the reactor pressure vessel ([0072]) by internal flow dividers (Fig. 4: 35/36) in the respective connection nozzle (26-29) that 
Although Ingremeau does not explicitly disclose an internal flow divider that separates the primary coolant that enters and leaves the reactor pressure vessel without mixing, Ingremeau illustrates only one connection between the RCP and the RPV, so it stands to reason that a similar coolant flow path as is illustrated in Fig. 2 for SG/RPV connection (see [0006]) is employed for the RCP/RPV connection). Alternatively, one of ordinary skill in the art before the effective filling date of the claimed invention would be motivated to apply the connection, as shown in Fig. 2, to the reactor coolant pumps 7, 8 with the same coolant path for the predictable advantages of flow circulation and minimizing installation bulk structural issues ([0010]). Ingremeau does not disclose the respective reactor coolant pumps are connected with the respective curved heads. 
Matsuoka, however, does and teaches reactor coolant pumps (Fig. 3: 5) directly connected to the curved pressure vessel heads (13b) of the steam generator (10). Accordingly, one of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the reactor coolant pumps and steam generators of Ingremeau with the arrangement of Matsuoka for the predictable advantage improving safety by enhancing natural convective flow of the primary coolant (col 4 ln 22-30). 
Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ingremeau US Pub 20170133113, in view of Matsuoka US 5331677 and further in view of Juric US 3888734. 
Regarding claim 3 the above-described combination teaches all the elements of the parent claim. Ingremeau does disclose not a pressurizer. 
Juric, however, teaches a pressurized water nuclear reactor having a pressurizer (Fig. 1: pressurizer 37 and Col. 2, line 60-63 “Which communicates with the interior of the pressure vessel 10"). One of ordinary skill in the art before the effective filling date of the claimed invention would be motivated to connect a pressurizer as taught by Juric to the reactor pressure vessel of Ingremeau to maintain the pressure and liquid inventory in the vessel during operation (Juric, Col. 2, line 58-66). Although Juric teaches various connections between the reactor pressure vessel and the pressurizer, Ingremeau discloses curved pressure vessel heads with single divided conduits between its reactor pressure vessel and auxiliary vessels. Accordingly, one would be motivated to apply the connection of Ingremeau between the pressurizer of Juric and the reactor pressure vessel of Ingremeau for the advantages of reducing the size of the reactor structure and facilitating natural convection in the reactor coolant (Ingremeau [0010)).
Regarding claim 22, the above-described combination teaches all the elements of the parent claim. In this embodiment of Ingremeau, the reactor coolant pumps (30-33) are connected to the steam generators.  However, in another embodiment of Ingremeau, reactor coolant pumps (Fig. 1: 7/8) are directly connected to an upper side of the reactor pressure vessel (7/8 are connected to 2), each pump by a single nozzle (connection line between 7/8 and 2) that connects the respective reactor coolant pump to a respective side connection vessel (unlabeled side connection on 2). Accordingly, one of ordinary skill in the art at the time of the 
Although Ingremeau does not explicitly disclose an internal flow divider that separates the primary coolant that enters and leaves the reactor pressure vessel without mixing, Ingremeau illustrates only one connection between the RCP and the RPV, so it stands to reason that a similar coolant flow path as is illustrated in Fig. 2 for SG/RPV connection (see [0006]) is employed for the RCP/RPV connection). Alternatively, one of ordinary skill in the art before the effective filling date of the claimed invention would be motivated to apply the connection, as shown in Fig. 2, to the reactor coolant pumps 7, 8 with the same coolant path for the predictable advantages of flow circulation and minimizing installation bulk structural issues ([0010]). Ingremeau does disclose not a pressurizer.  
Juric, however, teaches a pressurized water nuclear reactor having a pressurizer (Fig. 1: pressurizer 37 and Col. 2, line 60-63 “Which communicates with the interior of the pressure vessel 10"). One of ordinary skill in the art before the effective filling date of the claimed invention would be motivated to connect a pressurizer to the reactor pressure vessel to maintain the pressure and liquid inventory in the vessel during operation (Juric, Col. 2, line 58-66). Although Juric teaches various connections between the reactor pressure vessel and the pressurizer, Ingremeau discloses cured pressure vessel heads with single divided conduits between its reactor pressure vessel and auxiliary vessels. Accordingly, one would be motivated to apply the connection of Ingremeau with the pressurizer of Juric and the reactor pressure vessel of Ingremeau for the advantages of reducing the size of the reactor structure and facilitating natural convection in the reactor coolant (Ingremeau [0010)).
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ingremeau US Pub 20170133113, in view of Matsuoka US 5331677 and further in view of Ruppen US 3395076.  
Regarding claims 13 and 15, the above-described combination teaches all the elements of the parent claim. Ingremeau is silent as to supporting structures for its steam generators, while Matsuoka further teaches wherein the steam generator comprises supporting pads (Fig. 1: 52). It would have been obvious to modify the pressure vessels of Ingremeau with the supporting pads of Matsuoka for the predictable advantage of supporting the pressure vessels. Neither Ingremeau nor Matsuoka explicitly teaches supporting pads with horizontal sliding surfaces. 
Ruppen, however, teaches supporting pads (Fig. 3: supports 81) with horizontal sliding surfaces (Col. 5, line 62-65 & line 72-74, here horizontal sliding surfaces are interpreted to mean a surface of the supports which are attached to the vapor generator that horizontally slide as expansion occurs radial and outward from the vessel) located along the same level as the midplane of a connection nozzle between each of said other pressure vessels and the reactor pressure vessel (Fig. 3: horizontal plane 78, Col 5, line 51), that transfer loads to a bottom support structure (Fig. 3, Col. 5, line 65-70 “supports 80, 81 and 82 all rest on bails 84" and pillars 87) with clearances that allow to compensate for dimensional changes during normal operation and vertical up lift restrains for accidental conditions (Col 6, line 1-2. Here "clearances that allow to compensate" is interpreted as a supporting structure that allows expansion of the horizontal steam generator in the longitudinal direction and eliminate vertical up lift restraints). Accordingly, one of ordinary skill in the art before the effective filling date .
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ingremeau US Pub 20170133113, in view of Matsuoka US 5331677, in view of Ruppen US 3395076 and further in view of Pierart US 4511532.
Regarding claims 14 and 16, the above-described combination teaches all the elements of the parent claim. Ingremeau further discloses wherein each of the curved heads (22-25) of the steam generators are aligned with the horizontal central axis of the curved pressure vessel heads (26-30). Neither Ingremeau, Matsuoka nor Ruppen teach a horizontal key restrictor. 
Pierart does and teaches a horizontal key restrictor (Fig. 1: protruding element 18) in the outer head of an other pressure vessel (Col. 5, line 25-30) that allows movements along said central axes, restricts lateral and vertical movements (Col. 1, line 36-40 "preventing the relative displacements of the vessel and the generators upon the occurrence of various impacts or accelerations in all directions" and "the supporting structure restricts the steam generator in a fixed and accurate position with flexibility in the vessel generator structure" which suggests that the support allows axial motion to not allow excessive stress in the vessel-generator connection) and is located at along the same plane as a midplane of a connection nozzle between a respective pressure vessel and the reactor pressure vessel (the protruding elements of the supporting structure are located on the longitudinal axis (Fig. 1: 21) of the steam .
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ingremeau US Pub 20170133113, in view of Matsuoka US 5331677, further in view of Juric US 3888734 and further in view of Ruppen US 3395076. 
Regarding claims 17 and 19, the parent claim is obvious over Ingremeau as modified by the steam generator of Matsuoka and the pressurizer of Juric. Juric is silent with respect to the pressurizer having supporting pads. 
Ruppen, however, teaches supporting pads (Fig. 3: supports 81) with horizontal sliding surfaces (Col. 5, line 62-65 & line 72-74, here horizontal sliding surfaces are interpreted to mean a surface of the supports which are attached to the vapor generator that horizontally slide as expansion occurs radial and outward from the vessel) located along the same plane as a midplane of a connection nozzle between a respective steam generator and the reactor pressure vessel (Fig. 3: horizontal plane 78), that transfer loads to a bottom support structure (Fig. 3, Col 5, line 65-70 “supports 80, 81 and 82 ail rest on bails 84" and pillars 87), with clearances that allow to compensate for dimensional changes during normal operation and vertical up lift restrains for accidental conditions (Col. 6 line 1-2. Here "clearances that allow to .
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ingremeau US Pub 20170133113, in view of Matsuoka US 5331677, in view of Juric US 3888734, in view of Ruppen US 3395076 and further in view of Pierart US 4511532. 
Regarding claim 18, the parent claims are obvious over Ingremeau as modified by the steam generator of Matsuoka, by the pressurizer of Juric and the support of Ruppen. Ingremeau further discloses the curved heads (22-25) of the steam generators are aligned with the horizontal central axis of the curved pressure vessel heads (26-30). However, neither Ingremeau nor Juric nor Ruppen teach the additionally recited limitations of a horizontal key restrictor.
Pierart does and teaches a horizontal key restrictor (Fig. 1: protruding element 18) in the outer head of the pressure vessel (Col. 5, line 25-30) that allows movements along said central axes, restricts lateral and vertical movements (Col. 1, line 36-40 "preventing the relative displacements of the vessel and the generators upon the occurrence of various impacts or accelerations in all directions" and "the supporting structure restricts the steam generator in a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646